Citation Nr: 1233869	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and obsessive disorder.

2.  Entitlement to an initial compensable disability rating for urethral cyst.

3.  Entitlement to an initial compensable disability rating for right ovarian cyst.

4.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to June 2007.

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for urethral cyst, right ovarian cyst, and migraine headaches, and assigned noncompensable disability ratings, and denied service connection for an anxiety and obsessive compulsive disorders.  Subsequently, in a November 2008 rating decision, the RO increased the Veteran's disability rating for migraine headaches to 10 percent, effective the date of claim for service connection. 

The Veteran initially requested a Travel Board hearing, which was scheduled for August 12, 2010.  However, prior to the scheduled hearing date, the Veteran submitted an August 2010 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection an acquired psychiatric disorder, and increased rating claims for right ovarian cyst, urethral cyst, and migraine headaches.  

Service connection

The Veteran asserts that her acquired psychiatric disorder is related to her active service.  Specifically, the Veteran contends that she developed a psychiatric disorder, to include anxiety and obsessive compulsive disorder while on active duty.

The Veteran's service treatment records show that she was seen by the Mental Health Clinic in March and May 2007 for anxiety regarding her recent divorce, being a single mother of two children, and her upcoming discharge from the Army. Additionally, the record noted a visit to the ER in 2004, with a diagnosis of anxiety.  The May 2007 record noted panic attacks with shortness of breath, feeling nervous, having to be organized, and always washing her hands.  She was diagnosed with
Panic Disorder and Obsessive Compulsive Disorder. 

The Veteran's VA outpatient treatment records note diagnoses and treatment for obsessive disorder, anxiety, and stress.  

The Veteran was afforded a VA psychiatric examination in July 2007.  The examiner concluded that the Veteran did not meet any criteria for any type of diagnosis at the present time.  Additionally, the examiner noted that the Veteran reported that she no longer felt anxious.  However, in a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As stated above, the Veteran's service treatment records note diagnoses and treatment for obsessive disorder, anxiety, and stress.  

Additionally, in the April 2008 notice of disagreement (NOD), the Veteran reported that her condition occurred prior to her March and May 2007 treatment, and it had continued to the present time.  The Veteran reported that she was having problems with this condition and was told it was due to stress.  Additionally, she stated that her condition began in May or June 2003, and gradually became worse.  Specifically, she stated that she was activated to Iraq, where her area was being hit by mortar, which was enough to stress her out.  She reported feelings of not knowing if they were going to make it out alive or not.  Further, she reported that she received treatment at the VAMC in Lawton in Fort Sill, Oklahoma and Fayetteville, North Carolina.  She also reported compulsions of constantly checking her doors and windows to make sure they were locked, checking her closets to make sure there was no one in them, checking her surroundings to make sure no one was lurking in the shadows, constantly looking over her shoulders, and watching everyone around her to make sure no one was out to get her.  Lastly, she reported that she constantly goes back to check that the doors and windows are locked.  

Without further clarification, the Board is without medical expertise to determine whether the Veteran currently suffers from an acquired psychiatric disorder and, if so, if it is related to her active duty.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a new VA examination and opinion is necessary in order to address the Veteran's contentions and reconcile all opinions and treatment diagnoses stated in reference to the Veteran's claim of service connection for an acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Ratings

The Veteran contends that her migraine headaches are worse than the 10 percent evaluation it is assigned, and her urethral and ovarian cysts are worse than the noncompensable evaluation assigned.  The Veteran was last provided a VA examination for migraine headaches, urethral cyst, and right ovarian cyst in August 2007.  In the April 2008 NOD, the Veteran reported that her current symptoms of migraine headaches, urethral cyst, and right ovarian cyst were a greater degree of impairment than the currently assigned evaluations.  Furthermore, she reported she had headaches three to four times a week, urinary frequency, pain in the groin area on the right side, severe craps and pain due to the cyst on her right ovary, and abnormal pap smears.

In this particular case, the August 2007 VA examination is too remote in time to address the current severity of the Veteran's service-connected migraine headaches, urethral cyst, and right ovarian cyst.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that her disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent, and severity of her migraine headaches, urethral cyst, and right ovarian cyst.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, the record reflects that the Veteran was receiving periodic treatment for her multiple conditions at the VA.  In the April 2008 NOD, the Veteran reported that she was receiving treatment at the VA Medical Center at Lawton in Fort Sills, Oklahoma, however, these records were not cited in the RO's rating decision.  Additionally, the Veteran stated that she was seeking psychiatric treatment at the VA Medical Center in Fayetteville, North Carolina.  As these VA treatment records may contain information pertinent to her claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records, to include from the VA Medical Centers at Lawton in Fort Sills, Oklahoma and Fayetteville, North Carolina.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claim.

2) After the foregoing, the Veteran should be scheduled for a new VA examination to determine the current level of severity of her service-connected migraine headaches.  The claims file and a copy of the remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's migraine headaches, with particularity to the criteria for the appropriate diagnostic codes.  Specifically, the examiner should state whether the Veteran has migraines with characteristic prostrating attacks occurring on an average once a month over last several months or with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for a new VA examination to determine the current level of severity of her service-connected right ovarian cyst and urethral cyst.  The claims file and a copy of the remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right ovarian cyst and urethral cyst, with particularity to the criteria for the appropriate diagnostic codes, 38 C.F.R. § 4.115(a), 4.115(b), 4.116.  Specifically, the examiner should address any renal dysfunction.  Additionally, the examiner should discuss the Veteran's voiding dysfunction, to include whether she requires the wearing of absorbent materials, which must be changed less than 2 times per day, 2 to 4 times per day, or more than 4 times per day.  Further, the examiner should discuss whether the Veteran has urinary frequency, urinary tract infections, and/or obstructive voiding.  Lastly, the examiner should discuss the impact of the Veteran's right ovarian cyst on her gynecological system.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) The AMC should schedule the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of the remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any psychiatric disorder found to be present.  

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if she meets such criteria, whether PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity.

For any acquired psychiatric disorder diagnosed, other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder,  to include anxiety disorder and obsessive disorder, had its onset during active service or is related to any in-service disease, event, or injury.  

In doing so, the examiner should consider and discuss the Veteran's service treatment records, the March 2007 and May 2007 Mental Health Clinic reports, VA treatment records, private treatment records, the July 2007 VA examination report, the Veteran's lay statements, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of the remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  The remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


